Citation Nr: 0115922	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a February 6, 1987, rating decision and "all 
subsequent rating decisions" prior to September 4, 1996, 
involved clear and unmistakable error (CUE) in failing to 
consider the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) 
for arachnoiditis secondary to Pantopaque injection.

2.  Whether a September 4, 1996, rating decision involved CUE 
in assigning an effective date from April 15, 1996, for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
arachnoiditis secondary to Pantopaque injection.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim that 
a February 6, 1987, rating decision and "all subsequent 
rating decisions" involved CUE in failing to consider the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 351 for arachnoiditis secondary to Pantopaque 
injection.  

The Board notes the RO adjudicated the issue on appeal as a 
CUE claim as to the February 6, 1987, rating decision and 
"all subsequent rating decisions;" however, the veteran's 
April 2000 notice of disagreement asserted, in essence, 
entitlement to an earlier effective date for compensation 
under the provisions of 38 U.S.C.A. § 1151 for arachnoiditis 
secondary to Pantopaque injection.  Therefore, the Board 
finds that the matters for appellate review are more 
appropriately styled as listed on the title page of this 
decision.

The Board also notes that prior Board decisions in October 
1982, April 1984, June 1985, and April 1988 denied 
entitlement to service connection for a back disorder.  

In an April 1989 reconsideration decision the Board found no 
obvious error in the April 1988 decision but found 
entitlement to an administrative allowance was warranted for 
the residuals of a herniated intervertebral disc based upon a 
difference of opinion.  

In an August 1989 rating decision, the RO implemented the 
Board's decision and assigned an effective date from July 18, 
1988.

In a July 1990 decision, the Board granted entitlement to a 
total disability rating based upon individual 
unemployability.  Subsequently, the RO assigned an effective 
date from July 18, 1989. 

In a January 1991 decision, the Board denied entitlement to 
an effective date earlier than July 18, 1988, for a total 
rating based upon individual unemployability.

In August 1992 the United States Court of Appeals for 
Veterans Claims (Court) affirmed the January 1991 Board 
decision.

In June 1994 VA denied the veteran's claim for equitable 
relief under the provisions of 38 U.S.C.A. § 503.  

In a September 1996 rating decision, the RO granted 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for arachnoiditis secondary to Pantopaque 
injection and assigned a zero percent disability rating 
effective from April 15, 1996.  Subsequently, the veteran 
submitted a notice of disagreement requesting a compensable 
rating for this disorder and an effective date from July 30, 
1981.  The RO issued a statement of the case in March 1997 
and the veteran perfected the appeal in April 1997.  The 
Board notes, however, that in correspondence signed by the 
veteran dated March 22, 2000, the appeal was withdrawn.  
Therefore, the issues listed on the title page of this 
decision are the only matters presently before the Board for 
appellate review.

The issue of whether a September 4, 1996, rating decision 
involved CUE in assigning an effective date from April 15, 
1996, for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for arachnoiditis secondary to Pantopaque injection is 
addressed in the remand section of this decision.



FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA and all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  The February 6, 1987, rating decision was subsumed into 
the April 1988 Board decision and the April 1989 Board 
reconsideration decision.

3.  The February 6, 1987, rating decision and "all 
subsequent rating decisions" prior to September 4, 1996, did 
not address the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for arachnoiditis 
secondary to Pantopaque injection.  


CONCLUSIONS OF LAW

1.  The February 6, 1987, rating decision was subsumed into 
the April 1988 Board decision and the April 1989 Board 
reconsideration decision.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1104 (2000).

2.  The February 6, 1987, rating decision and "all 
subsequent rating decisions" prior to September 4, 1996, 
were not clearly and unmistakably erroneous in failing to 
consider the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 351 for arachnoiditis secondary 
to Pantopaque injection.  38 C.F.R. § 3.105 (2000); Norris v. 
West, 12 Vet. App. 413 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the circumstances of this case, the Board finds a remand 
as to the issue of whether a February 6, 1987, rating 
decision and "all subsequent rating decisions" prior to 
September 4, 1996, involved CUE in failing to consider the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for arachnoiditis secondary to Pantopaque 
injection would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds the veteran has been adequately notified of the 
evidence necessary to substantiate his claim and of the 
action to be taken by VA and that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained; therefore, further development and further 
expending of VA's resources is not warranted.

Clear and Unmistakable Error Claims

VA law provides that previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of CUE, but where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2000).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

VA regulations also provide that when a rating decision is 
subsequently affirmed by a Board decision the underlying 
rating decision is subsumed by the final appellate 
determination.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1104 (2000).

In this case, the Board notes the February 6, 1987, rating 
decision which denied reopening a claim for entitlement to 
service connection for a back disorder was issued during the 
veteran's appeal of a March 21, 1986, rating decision as to 
the same matter.  The issue was subsequently addressed in an 
April 1988 Board decision and an April 1989 Board 
reconsideration decision.  Therefore, the Board must conclude 
that the veteran's claim as to the February 6, 1987, rating 
decision presently developed is void because the rating 
decision was subsumed into subsequent Board decisions.  

The Court has also held that when VA fails during the 
adjudication process to comply with certain procedural 
requirements mandated by law or regulation the claim remains 
pending in that VA adjudication process but that the failure 
is not a final adverse RO decision subject to a CUE attack.  
See Norris v. West, 12 Vet. App. 413, 422 (1999).

The Board notes that the February 6, 1987, rating decision 
and "all subsequent rating decisions" prior to September 4, 
1996, did not address the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
arachnoiditis secondary to Pantopaque injection.  Therefore, 
the Board finds the rating decisions prior to September 4, 
1996, do not include a final adverse RO decision that may be 
subject to a CUE attack as to the matter which the veteran, 
in essence, has claimed involved error.  See Norris, 12 Vet. 
App. at 422.  Therefore, the Board must conclude that the 
veteran's claims as to CUE in these rating decisions are also 
void.

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis, 6 Vet. App. 426.  
Accordingly, the veteran's claims for CUE in the February 6, 
1987, rating decision and "all subsequent rating decisions" 
prior to September 4, 1996, must be denied as a matter of 
law.

ORDER

The claim as to whether a February 6, 1987, rating decision 
and "all subsequent rating decisions" prior to September 4, 
1996, involved CUE in failing to consider the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for arachnoiditis secondary to Pantopaque 
injection is denied.


REMAND

Based upon a review of the record, the Board finds the May 
2000 statement of the case failed to provide laws and 
regulations relevant to the denial of an earlier effective 
date based upon CUE in the September 4, 1996, rating decision 
which assigned an effective date from April 15, 1996, for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
arachnoiditis secondary to Pantopaque injection.  As the 
Board finds an appeal as to this matter has been perfected 
and the veteran has not been properly notified of the 
applicable laws and regulations, the issue must be REMANDED 
so that the RO can issue an adequate supplemental statement 
of the case.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
whether a September 4, 1996, rating 
decision involved CUE in assigning an 
effective date from April 15, 1996, for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for arachnoiditis 
secondary to Pantopaque injection.  The 
RO should consider all applicable laws 
and regulations.  If the issue remains 
denied, the RO should issue a 
supplemental statement of the case 
providing reference to the appropriate 
laws and regulations.  The veteran and 
his representative should be allowed the 
requisite period of time for a response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



